United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0023
Issued: February 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 7, 2015 appellant filed a timely appeal from a July 8, 2015 merit decision and
an August 12, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that her right
leg conditions were causally related to a May 9, 2015 employment incident; and (2) whether
OWCP properly denied appellant’s request for reconsideration of the merits pursuant to 5 U.S.C.
§ 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 12, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that her injury was not a preexisting injury or condition
and occurred while performing her job duties, which required an excessive amount of walking
and climbing stairs and hills. She argues that she had requested light-duty work while injured
but was denied.
FACTUAL HISTORY
On May 9, 2015 appellant, a 39-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that she sustained an injury to her right leg and ankle on that date. She
indicated that she felt a pull in her right calf muscle while going down steps. Appellant stopped
work on May 9, 2015.
Appellant submitted a May 9, 2015 report from Dr. Terry Strawser, a family practitioner,
who diagnosed “sprain/strain of knee/leg.” She complained of constant pain of the right ankle
since the morning of May 9, 2015, and that the pain made walking difficult. Dr. Strawser noted
that appellant reported sudden onset of injury. Appellant denied any prior similar problems.
X-rays of the ankle that date revealed no fractures, dislocations, or soft tissue swelling. In a
May 9, 2015 duty status report (Form CA-17), Dr. Strawser diagnosed right knee and leg
sprain/strain and released her to restricted duties. In an accompanying May 9, 2015 work status
note, he noted seeing appellant that day for an injury that could be compensable under workers’
compensation statutes. Dr. Strawser repeated his diagnosis and released appellant to “sit down
work mainly.”
In a May 16, 2015 report, Dr. Strawser asserted that appellant’s pain was so bad that it
was hard for her to walk. He indicated that when appellant was walking her postal route she felt
a right ankle pain that gradually worsened. Examination was normal. Dr. Strawser repeated his
diagnosis and advised that appellant was “stable/improved.” In a May 16, 2015 duty status
report (Form CA-17) and an attached May 16, 2015 work status note, he reiterated appellant’s
diagnoses and work restrictions, and noted that the injury could be compensable. In a May 23,
2015 progress report, Dr. Strawser restated the history from his prior reports and opined that
appellant’s condition was “stable/improved.” In a May 23, 2015 duty status report (Form CA17) and accompanying May 23, 2015 work status note, he released appellant to full-duty work
without restrictions and restated that appellant’s condition could be work related.
In a June 5, 2015 letter, OWCP advised appellant of the deficiencies of her claim and
afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant resubmitted Dr. Strawser’s May 23, 2015 progress report which reiterated his
diagnosis and medical opinions, noting that appellant’s reported muscle pain was an abnormal
symptom related to her complaint.
By decision dated July 8, 2015, OWCP denied appellant’s claim as the medical evidence
was insufficient to establish a causal relationship between her diagnosed conditions and the
May 9, 2015 employment incident.
On July 30, 2015 appellant requested reconsideration and resubmitted medical and duty
status reports (Form CA-17) dated May 9, 16, and 23, 2015 from Dr. Strawser. She also

2

resubmitted her May 9, 2015 traumatic injury claim (Form CA-1) with an attached note, from an
unidentified person, indicating that appellant felt a sharp pain as she walked down stairs.
By decision dated August 12, 2015, OWCP denied appellant’s request for reconsideration
without a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of her claim, including the fact that the individual is an “employee of the United States”
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that her right
leg conditions are causally related to a May 9, 2015 employment incident.

3

Supra note 1.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008).

6

Id.

7

Id.

3

The evidence supports that the May 9, 2015 employment incident, in which appellant
went down steps while working, occurred as alleged. The issue is whether her diagnosed right
leg conditions resulted from the May 9, 2015 employment incident. The Board finds that
appellant failed to meet her burden of proof to establish a causal relationship between the
diagnosed conditions and the employment incident.
In his May 9, 16, and 23, 2015 reports, Dr. Strawser diagnosed sprain or strain of right
knee and leg that began on May 9, 2015, and advised that appellant reported no prior similar
problem. He noted that appellant had related her condition to walking her postal route as she felt
a right ankle pain that gradually worsened. Dr. Strawser’s work status notes also indicated that
appellant was seen that day “for an injury that could be compensable under workers’
compensation statutes.” On May 23, 2015 he opined that appellant’s condition was stable and he
released her to full-duty work without restrictions. Although Dr. Strawser provides some
support for causal relationship, he appears to be repeating the history provided by appellant
without providing his own medical reasoning, or rationale, to explain the mechanism of how
appellant’s right leg conditions were caused or aggravated by walking up and down stairs on
May 9, 2015.8 He indicated that his opinion was based, in part, on temporal correlation.
However, the Board has held that neither the mere fact that a disease or condition manifests itself
during a period of employment nor the belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish a causal relationship.9
Dr. Strawser’s work status notes provided only equivocal support for causal relationship,
indicating that appellant’s condition could be compensable under workers’ compensation
statutes.10 Consequently, the reports from Dr. Strawser are of limited probative value and
insufficient to establish the claim.
On appeal, appellant contends that her injury was not a preexisting injury or condition
and occurred while performing her job duties, which required an excessive amount of walking
and climbing stairs and hills. She argues that she had requested light-duty work while injured
but was denied. The issue before the Board is medical in nature and appellant has not submitted
sufficient medical evidence which explains why her diagnosed medical condition is causally
related to the May 9, 2015 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not fortified
by medical rationale is of little probative value).
9

E.J., Docket No. 09-1481 (issued February 19, 2010).

10

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions which are
speculative or equivocal in character have little probative value).

4

an award for or against compensation.11 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).12
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.13 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.14 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.15
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record16 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
Appellant did not attempt to demonstrate that OWCP erroneously applied or interpreted a
point of law. Moreover, appellant did not advance a legal argument not previously considered
by OWCP.
In support of her July 30, 2015 reconsideration request, appellant resubmitted medical
and duty status reports (Form CA-17) dated May 9, 16, and 23, 2015 from Dr. Strawser. She
also resubmitted her CA-1 form. The Board finds that the resubmission of evidence is
insufficient to warrant reopening appellant’s case for merit review. As the reports repeat
evidence already in the case record, they are duplicative and do not constitute relevant and
pertinent new evidence.18 With the resubmitted CA-1 form, appellant attached an undated note
indicating that she felt a sharp pain as she walked down stairs. However, the underlying issue,
11

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
12

See Annette Louise, 54 ECAB 783, 789-90 (2003).

13

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

14

20 C.F.R. § 10.607(a).

15

Id. at § 10.608(b).

16

See A.L., supra note 13. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

17

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

18

See D.K., 59 ECAB 141 (2007).

5

causal relationship is medical in nature19 and there is no indication that the person who wrote the
note is a physician as defined by FECA.20 Thus, this note is irrelevant to the medical issue in
this case and is not a basis for reopening the claim.21
Because appellant failed to meet one of the standards enumerated under the regulations at
20 C.F.R. § 10.606(b)(3), she was not entitled to further merit review of her claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
leg conditions are causally related to a May 9, 2015 employment incident. The Board further
finds that OWCP properly denied appellant’s request for reconsideration of the merits pursuant
to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 12 and July 8, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

19

See Jennifer Atkerson, 55 ECAB 317 (2004).

20

See 5 U.S.C. § 8101(2).

21

See Betty A. Butler, 56 ECAB 545 (2005) (evidence that does not address the particular issue involved does not
constitute a basis for reopening a claim).

6

